DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 7, 8, filed 03/05/2021, with respect to claims 1 – 3, 11 - 20 have been fully considered and are persuasive.  The 102 rejection of claims 1 – 3, 11 - 20 has been withdrawn.
Applicant argues that Shin et al. does not teach provide, to the vehicle, the automatic wake-up context based on driving environment information and vehicle information included in the requested message; automatically obtain the speech information by using the speech recognition when the automatic wake-up context is uttered, wherein the speech information includes the automatic wake-up context; and transmit, to the server, the speech information (Amendment, pages 7, 8).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 4 - 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shin et al. (US PAP 2018/0211663).

a navigation device configured to provide driving environment information of the vehicle (paragraphs 85, 103 – 105);
a vehicle information detector configured to provide vehicle information (paragraphs 91 – 93);
a speech recognizer configured to recognize speech information in the vehicle; and a processor configured to obtain speech information associated with an automatic wake-up context that is changed corresponding to the driving environment information and the vehicle information (“collects information related to the vehicle state or the driving environment of the vehicle other than the user speech, and then understands the context using the collected information…may extract important keywords”; paragraphs 91 – 93, 246);
wherein the speech information includes the automatic wake-up context (“context information related to actions according to each action, and the input processor may acquire information value of context information related to the action corresponding to the utterance”; paragraph 9).

As per claim 5, Shin et al. further disclose the processor is configured to determine whether to activate the speech recognizer based on at least one of the driving environment information or the vehicle information (paragraphs 91 – 93).

As per claim 6, Shin et al. further disclose the processor is configured to activate the speech recognizer when the driving environment information is inconsistent with the 

As per claim 7, Shin et al. further disclose a communication device configured to communicate with a server, wherein the processor is configured to receive, from the server, the automatic wake-up context (“collects information related to the vehicle 
state or the driving environment of the vehicle other than the user speech, and then understands the context using the collected information.”; paragraphs 91 – 93, 246).

	As per claim 8, Shin et al. further disclose the processor is configured to determine whether the automatic wake-up context is uttered through the speech recognizer after the speech recognizer is activated (paragraphs 91 – 93, 246).

	As per claim 9, Shin et al. further disclose the processor is configured to:
obtain the speech information after the automatic wake-up context is uttered; and transmit, to the server, the speech information (paragraphs 20, 36).

.

Allowable Subject Matter
5.	Claims 1 – 3, 11 – 20 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
Applicant teaches (receive, from the vehicle, a message of requesting an automatic wake-up context of a speech recognition function; provide, to the vehicle, the automatic wake-up context based on driving environment information and vehicle information included in the requested message; receive, from the vehicle, speech information associated with the automatic wake-up context; generate service information by processing the received speech information; and provide, to another vehicle, the service information, wherein the vehicle is configured to:
automatically obtain the speech information by using the speech recognition when the automatic wake-up context is uttered, wherein the speech information includes the automatic wake-up context; and transmit, to the server, the speech information.). These limitations in conjunction with other limitations of the dependent and independent claims were not shown by, would not have been obvious over, nor would have been fairly suggested by the prior art of record.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658